 1   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     ANDREA M. VELASQUEZ, Senior Deputy City Attorney (SBN 249210)
 2   AVelasquez@cityofsacramento.org
     CITY OF SACRAMENTO
 3   915 I Street, Room 4010
     Sacramento, CA 95814-2608
 4   Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
 5
     Attorneys for JOHN PATRCK KELLER, and
 6   RICHARD WOODS
 7        ***
 8   Dominick R. Welch (SBN 311096)
     WELCH LAW FIRM
 9   300 Harding Boulevard, Suite 109
     Roseville, CA 95678
10   Telephone: (916) 865-4149
     Facsimile: (916) 865-4267
11   Dom@Welch-LawFirm.com
12   Attorney for Plaintiff,
     TIO DINERO SESSOMS
13

14

15                                 UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17
     TIO DINERO SESSOMS                                  Case No.: 2:16-cv-01943-WBS-EFB
18
                      Plaintiff,                         ORDER FOR DISMISSAL WITH
19                                                       PREJUDICE
20       vs.
21   JOHN PATRICK KELLER; DICK
22   WOODS; HEATHER FARGO; DON
     CASIMERE; ARTURO VENENEGAS,
23   JR.; BRIAN LOUIE,

24                    Defendants.
25

26        Pursuant to the stipulation of the parties, and for good cause shown, the Court hereby
27   Orders the case dismissed in its entirety with prejudice with each party to bear its own costs,
28   fees and litigation expenses.
                                                    1
                           [Proposed] ORDER FOR DISMISSAL WITH PREJUDICE
     838594
 1   IT IS SO ORDERED

 2   Dated: September 13, 2019
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             2
                       [Proposed] ORDER FOR DISMISSAL WITH PREJUDICE
     838594
